Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
23, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00642-CV


                      DEBORAH MOHAMED, Appellant

                                        V.

                     SHAFFIN ALI MOHAMED, Appellee

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2003-39225


                MEMORANDUM                       OPINION

      This is an appeal from a judgment signed June 28, 2018. On October 5, 2018,
appellant and appellee filed a joint motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.